Exhibit 10.8

TRANSITION AND SEPARATION AGREEMENT AND MUTUAL GENERAL RELEASE

This Transition and Separation Agreement and Mutual General Release (the
“Transition Agreement”) is entered into as of the 22 day of July, 2013, by and
between Michael P. Lavelle (“Executive”) and School Specialty, Inc. (the
“Company”) (Executive and the Company sometimes referred to herein,
collectively, as the “Parties”).

WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement between the Company and Executive, dated January 12, 2012
(the “Employment Agreement”). (Capitalized terms used, but not defined herein,
shall have the meaning assigned to them in the Employment Agreement);

WHEREAS, Executive has tendered his resignation from the Company and the Parties
desire to effect an orderly transition of Executive’s duties and
responsibilities to a successor;

WHEREAS, as a condition of the Company making certain payments and providing
certain benefits, the Parties have agreed to execute and comply fully with the
terms of this Transition Agreement.

NOW THEREFORE, in consideration of the foregoing, the payments to be made and
benefits provided and other good and valuable consideration, the Parties agree
as follows:

1. Transition and Separation.

a. Executive has tendered his resignation from the Company effective August 2,
2013 (the date of this Agreement through Executive’s date of separation of
employment, the “Transition Period”) and the Parties anticipate that Executive’s
last day of employment will be August 2, 2013; provided, however, the Company
may, at its sole discretion, upon written notice to Executive accept Executive’s
resignation so that it is effective at any time during the Transition Period or
extend the Transition Period beyond August 2, 2013, but not later than
September 1, 2013. The date that Executive’s employment actually ends will be
his separation date (the “Separation Date”).

b. During the Transition Period, Executive will continue (i) to report to the
Board and (ii) to perform his current duties and responsibilities, including but
not limited to, cooperating with respect to any regulatory or similar filings of
the Company, and such other duties and responsibilities commensurate with his
position as may be reasonably assigned to him, as well as fully cooperate and
work with James R. Henderson, who will become the Interim Chief Executive
Officer immediately upon Executive’s Separation Date and otherwise assist the
Company in the transition of his duties and responsibilities.

c. Effective as of the Separation Date, Executive hereby resigns from each and
every office, directorship and any other position that Executive held with the
Company and the Related Companies, including, but not limited to, Executive’s
positions as President and Chief Executive Officer of the Company and as a
member of the Board. Also effective as of the Separation Date, Executive further
renounces all signatory authority he possesses on behalf of the Company and any
Related Companies. Although the foregoing is effective without any further
action on the part of Executive, Executive agrees to execute any documents
requested by the Company as necessary or appropriate to effectuate such actions.



--------------------------------------------------------------------------------

2. Compensation and Benefits.

a. All of the compensation and benefits that Executive receives as part of his
employment will cease as of the Separation Date, except as otherwise set forth
in this Transition Agreement, or as otherwise required by law. Thereafter,
Executive and/or Executive’s dependents may continue Executive’s group benefits
at his and/or their expense, subject to Paragraph 3.a.(ii) below, as provided by
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”). Under separate cover, Executive will receive a personalized COBRA
packet and other benefit continuation information.

b. Executive will receive the Accrued Obligations subject to the terms of the
Employment Agreement.

c. The Company shall reimburse Executive’s reasonable legal fees, up to $15,000,
incurred by Executive in connection with the preparation, negotiation and
execution of this Transition Agreement.

3. Discretionary Severance Benefits.

a. Executive agrees to execute and deliver to the Company, the General Release
in the form attached as Exhibit A (the “Executive General Release”). Provided
that Executive delivers to the Company an executed Executive General Release
within the time period provided in Paragraph 3.c. below, which he may not sign
until on or after the Separation Date, the Executive General Release becomes
effective in accordance with its terms, and subject to Executive’s continued
compliance with the terms of this Transition Agreement, the Company will, as
discretionary severance: (i) pay to Executive an amount equal to six (6) months
of his base salary as of the Separation Date (less applicable withholdings and
deductions), payable as provided in Paragraph 3.c. below in installments
corresponding to the Company’s payroll dates (the “Severance Payments”),
(ii) reimburse Executive for that portion of the premiums paid by Executive to
obtain COBRA continuation health coverage that equals the Company’s subsidy for
health coverage for active employees with family coverage (“COBRA Continuation
Payments”) for six ( 6) months following the Separation Date (provided that
Executive makes a timely COBRA election), but in each case, only for so long as
Executive complies with the requirements of Articles IV, Confidentiality; V,
Non-Competition; VI, Business Idea Rights; VII, Non-Solicitation of Employees;
VIII, Employee Disclosures and Acknowledgements; IX, Return of Records; X,
Non-Disparagement and XI, Miscellaneous of the Employment Agreement; (the
Severance Payments and COBRA Continuation Payments described in clauses (i) and
(ii), respectively, are referred to hereinafter, collectively, as the
“Discretionary Severance Benefits”), and (iii) execute and deliver to Executive,
through his attorney, the Company General Release in favor of Executive, in the
form annexed hereto as Exhibit B (the “Company General Release”).



--------------------------------------------------------------------------------

b. The Discretionary Severance Benefits do not constitute earnings or wages for
purposes of any Company benefit plan. Executive will receive an IRS Form W-2
with respect to the Discretionary Severance Benefits. Executive acknowledges
that he would not have received the Discretionary Severance Benefits, payments
and benefits to which the Executive is not otherwise entitled, if he did not
enter into this Transition Agreement and the Executive General Release.

c. Payment of the Discretionary Severance Benefits shall commence on the pay
date which is on or immediately after the forty-fifth (45th) day following the
Separation Date, provided that prior to such date this Transition Agreement and
the Executive General Release have become effective and irrevocable in
accordance with their respective terms and (i) the first such payment shall
include an amount that is retroactive to the day immediately after the
Separation Date, and (ii) subsequent payments shall correspond to the Company’s
customary payroll dates, as may be changed from time-to-time.

4. Mutual General Release.

a. Executive Release. Executive, in consideration of and as a condition to the
agreement of the Company to enter into this Transition Agreement, reimbursement
of his legal fees in connection with this Transition Agreement and in exchange
for the Company Release as set forth in Paragraph 4.b. below, Executive for
himself and his heirs and assigns, hereby voluntarily, knowingly and irrevocably
releases and forever discharges the Company and its Affiliates and their
respective predecessors, successors and assigns, and their respective present,
former, and future officers, directors, shareholders, partners, principals,
participants, investors (including, without limitation, all funds and/or
accounts that are owned, controlled, or affiliated with the following entities:
Zazove Associates, LLC, Angelo, Gordon & Co., L.P. Davis Selected Advisers,
L.P., Steel Excel Inc., Wolverine Asset Management, J. Goldman & Co., L.P .,
Scoggin LLC and, BulwarkBay Investment Group LLC), trustees, employees, agents,
administrators, representatives, attorneys, members, insurers or fiduciaries, in
both their individual and representative capacities, (collectively, the “Company
Released Parties”), from all actions, claims, demands, causes of action,
obligations, damages, liabilities, expenses and controversies of any nature and
description whatsoever, including attorneys’ fees and costs (collectively,
“Claims”), whether or not now known, suspected or claimed, which Executive had,
has, or may have, against any of the Company Released Parties from the beginning
of time up to and including the date Executive signs this Transition Agreement,
including but not limited to, any Claims that arise out of, relate to or are
based on (i) Executive’s employment by the Company and/or separation therefrom,
including, without limitation, under any federal, state or local law, regulation
or ordinance including, without limitation, any having any bearing whatsoever on
the terms and conditions of Executive’s employment and/or the termination
thereof, (ii) statements, acts or omissions by the Company and/or other Company
Released Parties, (iii) express or implied agreements, whether oral or written,
between Executive and the Company and/or other Company Released Parties,
including, but not limited to, the Employment Agreement and any offers or term
sheets; (iv) any federal, state or local fair employment practices or civil
rights laws including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Family and Medical Leave Act, the Worker Adjustment
Retraining and Notification Act, the Americans with Disabilities Act, the
Sarbanes-Oxley Act, the Employee Retirement Income Security Act of 1974, the
Wisconsin Fair Employment Law, each as may be amended, which, among other
things, prohibit discrimination on such bases as race, color, religion, creed,
national origin, ancestry, family and/or medical leave, sex/gender, sexual
harassment, sexual orientation,



--------------------------------------------------------------------------------

genetic information or testing, uniformed or military service, retaliation,
whistleblowing, protected activity, mental or physical disability, age, or
marital status, (v) common law, public policy, breach of contract or tort,
including, without limitation, Claims for emotional distress, libel, slander or
wrongful discharge, or (vi) wages, commissions, bonuses, notice, notice pay,
accrued vacation, paid time off or holiday pay, employee benefits, expenses,
equity awards, allowances and any other payments or compensation of any kind
whatsoever; provided, however, the foregoing will not (A) prevent Executive from
bringing any claim seeking enforcement of this Transition Agreement, (B) release
any Claims that may not be waived pursuant to applicable law, (C) prevent
Executive from bringing any future claims, if any, (D) release any rights that
Executive may have to indemnification under the Company’s organizational
documents or under any insurance policy, subject to the respective terms and
limitations, providing directors’ and officers’ coverage applicable to
Executive, then existing, for any lawsuit or claim relating to the period when
Executive was an employee of the Company or (E) release the Parties’ respective
continuing rights and/or obligations pursuant to Articles IV, Confidentiality;
V, Non-Competition; VI, Business Idea Rights; VII, Non-Solicitation of
Employees; VIII, Employee Disclosures and Acknowledgements; IX, Return of
Records; X, Non-Disparagement and XI, Miscellaneous of the Employment Agreement.

Executive represents that no charges, complaints or actions of any kind have
been filed by him or on his behalf against the Company or any Company Released
Party with any court, agency or other tribunal.

b. Company Release. Subject to this Transition Agreement becoming effective in
accordance with its terms and Executive’s compliance with this Transition
Agreement, the Company hereby voluntarily, knowingly, irrevocably and
unconditionally releases and forever discharges Executive, his heirs, executors,
trustees, legal representatives, agents, administrators and assigns (“Executive
Released Parties”), from any and all Claims, whether or not now known, suspected
or claimed, which the Company had, has, or may have, against any of the
Executive Released Parties from the beginning of time up to and including the
date Executive signs this Transition Agreement which arise out of, relate to or
are based on (i) Executive’s employment by the Company and/or separation
therefrom; (ii) statements, acts or omissions by Executive and/or other
Executive Released Parties; (iii) express or implied agreements, whether oral or
written, between Executive and the Company and/or other Executive Released
Parties, including, but not limited to, the Employment Agreement and any offers
or term sheets; or (iv) common law, public policy, breach of contract or tort,
including, without limitation, Claims for emotional distress, libel, slander or
wrongful discharge; provided, however, the foregoing will not (A) prevent the
Company from bringing any claim seeking enforcement of this Transition
Agreement, (B) release any Claims that may not be waived pursuant to applicable
law, (C) prevent the Company from bringing any future claims, if any,
(D) release the Parties’ respective continuing rights and/or obligations
pursuant to Articles IV, Confidentiality; V, Non-Competition; VI, Business Idea
Rights; VII, Non-Solicitation of Employees; VIII, Employee Disclosures and
Acknowledgements; IX, Return of Records; X, Non-Disparagement and
XI, Miscellaneous of the Employment Agreement or (E) release Claims against
Executive arising out of acts of illegal conduct or fraud committed by Executive
in relation to the Company or any of its Affiliates or any Company Released
Party.



--------------------------------------------------------------------------------

The Company represents that no charges, complaints or actions of any kind have
been filed by the Company or on its behalf against Executive or any Executive
Released Party with any court, agency or other tribunal.

5. Survival of Articles IV, V, VI, VII, VIII, IX, X and XI. The Parties
acknowledge and agree that their respective rights and/or obligations under
Article IV, Confidentiality, Article V, Non-Competition, Article VI, Business
Idea Rights, Article VII, Non-Solicitation of Employees, Article VIII, Executive
Disclosures and Acknowledgements, Article IX, Return of Records, Article X,
Non-Disparagement, and Article XI, Miscellaneous, of the Employment Agreement
survive the execution of this Transition Agreement, the Executive General
Release, the Company General Release, the termination of the Employment
Agreement and the termination of Executive’s employment with the Company. The
Parties further acknowledge and agree that all such terms remain in full force
and effect and are not modified, amended or released in any way. The Parties
hereby amend Section 11.1, Notice, of the Employment Agreement, as follows:

 

To the Company:       

School Specialty, Inc.

W 6316 Design Drive

P.O. Box 1579

Appleton, WI 54912-1579

Attention: Board of Directors of the Company

Fax: 920.882.5863

Email: jimhenderson@schoolspecialty.com

With a copy to:   

Brett Lawrence

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Fax: 1-212-806-1222

E-mail: blawrence@stroock.com

To Executive:   

Michael P. Lavelle

2080 West Muirwood Drive

Green Bay, WI 54313

Email: mikelavelle@hotmail.com

With a copy to:   

Joyce Ackerbaum Cox

Baker Hostetler

200 S. Orange A venue, Ste 2300

Orlando, FL 32801

Fax: 1-407-841-0168

E-mail: jacox@bakerlaw.com

6. Consequence of Breach. The Parties understand that if either party should
breach any provision of this Transition Agreement or the General Release, the
other party shall be entitled to pursue any and all available legal and/or
equitable remedies for such breach, including but not limited to , contractual
damages, equitable relief, attorneys’ fees and costs incurred in connection with
such breach. The Parties expressly acknowledge that their respective rights,
duties and obligations under this Transition Agreement are cumulative and that
either party taking any of the actions set forth in this paragraph shall not
abrogate, diminish or otherwise impact the validity or enforceability of the
releases set forth in Paragraph 4 of this Transition Agreement or in the General
Releases.



--------------------------------------------------------------------------------

7. Assistance. Executive agrees that after the Separation Date, upon reasonable
notice and provided the requests for services are reasonable, Executive will
provide transition services to the Company and assist the Interim or Acting
Chief Executive Officer of the Company. During the 90-day period following
Executive’s Separation Date, (i) Executive agrees to provide up to ten
(10) hours per calendar month of such services without any additional
remuneration and (ii) for any additional services, the Company agrees to pay
Executive an hourly rate based upon Executive’s base salary as of the Separation
Date. Such services shall be performed by phone or e-mail or by such other
method or place as may be mutually agreed by the Company and Executive. For
avoidance of doubt, Executive shall not perform any such services unless
requested by the Board or the Interim or Acting Chief Executive Officer of the
Company. In addition, if Executive has prior approval from the Board or the
Interim or Acting Chief Executive Officer of the Company, the Company shall
reimburse Executive for his reasonable out-of-pocket expenses associated with
such assistance. Executive shall be an independent contractor with respect to
such services and the Company shall issue an IRS Form 1099 to Executive for any
fees paid pursuant to this Paragraph 7.

8. Miscellaneous.

a. Entire Agreement; Amendment. Executive acknowledges that in executing this
Transition Agreement he has not relied on any statements, promises or
representations made by the Company and/or Company Released Parties except as
specifically memorialized in this Transition Agreement. This Transition
Agreement contains the complete agreement of the Parties in any way related to
Executive’s separation from employment and the subject matter addressed in it,
and it supersedes and cancels all other, previous agreements or understandings
between the Parties. This Transition Agreement cannot be modified or rescinded
except upon the written consent signed by both Executive and an officer of the
Company.

b. Severability. If any provision of this Transition Agreement is held by a
court of competent jurisdiction to be unenforceable, such provision shall be
considered to be distinct and severable from the other provisions of this
Transition Agreement, and such unenforceability shall not affect the validity
and enforceability of the remaining provisions. If any provision of this
Transition Agreement is so held to be unenforceable as written but may be made
enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law. The language of all parts of this
Transition Agreement shall in all cases be construed as a whole, according to
its fair meaning, and not strictly for or against any of the Parties.

c. No Admission of Liability. Neither this Transition Agreement, the Executive
General Release or the Company General Release, nor the furnishing of the
Discretionary Severance Benefits shall be deemed or construed at any time for
any purpose as an admission by Executive, the Company or any Company Released
Party or Executive Released Party of any liability or unlawful or wrongful
conduct of any kind.



--------------------------------------------------------------------------------

d. Binding Effect; Assignment. This Transition Agreement shall be binding on the
Company and Executive and their legal representatives, successors and assigns,
agents, administrators, executives and heirs. It shall inure to the benefit of
the Company and Executive, to the Company’s successors and assigns, its
Affiliates, its third party beneficiaries, and to Executive’s heirs. This
Transition Agreement shall not be assignable by Executive and Executive may not
assign, transfer or subcontract his responsibilities hereunder; provided,
however, Executive may assign his right to receive any payments hereunder.

e. Governing Law; Jurisdiction; Waiver of Jury Trial. This Transition Agreement
shall be governed by the laws of the State of Wisconsin without reference to its
conflicts of laws provisions. Each Party agrees that the appropriate state and
federal courts in Wisconsin shall have exclusive jurisdiction of any disputes
arising out of, concerning or relating, directly or indirectly, to this
Transition Agreement, or any other dispute between the Parties and each hereby
consents to and waives any objection to, the venue and jurisdiction of such
courts. EACH PARTY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND ACTION OR CAUSE OF ACTION WHATSOEVER BETWEEN THEM,
INCLUDING, WITHOUT LIMITATION, THOSE ARISING OUT OF, CONCERNING OR RELATING,
DIRECTLY OR INDIRECTLY, TO THIS TRANSITION AGREEMENT OR ANY OTHER DISPUTE
BETWEEN THE PARTIES.

f. Section 409A. This Transition Agreement, and the payments and benefits
hereunder, are intended to be exempt from taxation under Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (“Section 409A”). Any ambiguity in this Transition
Agreement shall be interpreted to comply with the foregoing. Notwithstanding the
foregoing, the Company makes no representations regarding the treatment of any
payments or benefits hereunder and the Company shall not be liable to, and
Executive shall be solely liable and responsible for, any taxes or penalties
that may be imposed on Executive under Section 409A with respect to Executive’s
receipt of payments or benefits hereunder.

9. Waiver. A failure by any party to enforce at any time or over a period of
time, any provision of this Transition Agreement shall not be construed to be a
waiver of such provision or of any other provision of this Transition Agreement.

10. Facsimile and Electronic Signatures, Execution in Parts & Headings.
Signatures transmitted by facsimile or electronically in the form of a PDF file
are deemed to be originals and this Transition Agreement may be executed in
counterparts, each of which together shall constitute one and the same
instrument. The headings used in this Transition Agreement are intended only for
the convenience of the parties and shall not in any way add to, limit or
otherwise be used in the interpretation of this Transition Agreement.

11. No Future Compensation. By entering into this Transition Agreement,
Executive acknowledges that (i) he waives any claim to reinstatement and/or
future employment with the Company, (ii) to the extent he may seek or apply for
future employment with the Company, any failure by the Company to hire or rehire
Executive shall not constitute retaliation, and (iii) Executive is not and shall
not be entitled to any payments, compensation, benefits, or other obligations
from the Company and/or Company Released Parties of any nature whatsoever
(except as expressly set forth herein).



--------------------------------------------------------------------------------

12. Acknowledgment. Executive acknowledges that:

 

•  

he has read this Transition Agreement in its entirety and understands all of its
terms, including that it constitutes a complete general release of all Claims
against the Company and Company Released Parties;

 

•  

he has been advised, in writing, to review this Transition Agreement with an
attorney before signing it;

 

•  

he has had a sufficient period of time within which to review this Transition
Agreement, including, without limitation, with his attorney, and that he has in
fact done so with his attorney, Joyce Ackerbaum Cox, of the firm of Baker
Hostetler; and

 

•  

he knowingly and voluntarily agrees to all the terms and conditions contained in
this Transition Agreement.

SCHOOL SPECIALTY, INC.

 

By: /s/ James R. Henderson

  Name: James R. Henderson

  Title: Chairman

  Date: 8/22/13

 

     /s/ Michael P. Lavelle

  Name: Michael P. Lavelle

  Date 8/22/13



--------------------------------------------------------------------------------

STATE OF                                     )

                                                         ):ss.:

COUNTY OF                                 )

On the 22 day of July, 2013, before me personally appeared Michael P. Lavelle,
to me known and known to me to be the individual described in, and who duly
acknowledged to me that he executed the foregoing Transition and Separation
Agreement and Mutual General Release.

 

                                                                     

Notary Public



--------------------------------------------------------------------------------

STATE OF                                     )

                                                         ):ss.:

COUNTY OF                                 )

On the 22 day of July , 2013, before me personally came James Henderson to me
known, who, being by me duly sworn, did acknowledge that he is the Chairman of
SCHOOL SPECIALTY, INC., the organization described in the Transition and
Separation Agreement and Mutual General Release, and that he signed the
foregoing Transition and Separation Agreement and Mutual General Release on its
behalf; and that he was duly authorized by that organization to sign the
foregoing Transition and Separation Agreement and Mutual General Release on its
behalf.

 

                                                                      

Notary Public



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE GENERAL RELEASE

WHEREAS, I, Michael P. Lavelle, on the one hand, and School Specialty, Inc. (the
“Company”) on the other hand, entered into a Transition and Separation Agreement
and Mutual General Release, dated July 22, 2013 (the “Transition Agreement”)
(Capitalized terms used, but not defined herein, shall have the meanings
assigned to them in the Employment Agreement or the Transition Agreement);

WHEREAS, as a condition of the Company performing its obligations as provided in
the Transition Agreement, I, Michael P. Lavelle, have agreed to execute and
comply fully with the terms and provisions of the Transition Agreement; and

WHEREAS, the Transition Agreement provides that I, Michael P. Lavelle, will
execute and comply fully with the terms and conditions of the Executive General
Release herein;

NOW, THEREFORE, in consideration of the foregoing, the Discretionary Severance
Benefits and the Company General Release to be provided to me by the Company and
other good and valuable consideration to which I am not otherwise entitled, I,
Michael P. Lavelle, hereby agree as follows:

I, Michael P. Lavelle, for myself and my heirs and assigns, hereby voluntarily,
knowingly and irrevocably release and forever discharge the Company and its
Affiliates and their respective predecessors, successors and assigns, and their
respective present, former, and future officers, directors, shareholders,
partners, principals, participants, investors (including, without limitation,
all funds and/or accounts that are owned, controlled, or affiliated with the
following entities: Zazove Associates, LLC, Angelo, Gordon & Co., L.P. Davis
Selected Advisers, L.P., Steel Excel Inc., Wolverine Asset Management, J.
Goldman & Co., L.P., L.P., Scoggin LLC and, BulwarkBay Investment Group LLC),
trustees, employees, agents, administrators, representatives, attorneys,
members, insurers or fiduciaries, in both their individual and representative
capacities, (collectively, the “Company Released Parties”), from all actions,
claims, demands, causes of action, obligations, damages, liabilities, expenses
and controversies of any nature and description whatsoever, including attorneys’
fees and costs (collectively, “Claims’’), whether or not now known, suspected or
claimed, which I, Michael P. Lavelle, had, have, or may have, against any of the
Company Released Parties from the beginning of time up to and including the date
I, Michael P. Lavelle, sign this Executive General Release, including but not
limited to, any Claims that arise out of, relate to or are based on (i) my
employment by the Company and/or separation therefrom, including, without
limitation, under any federal, state or local law, regulation or ordinance
including, without limitation, any having any bearing whatsoever on the terms
and conditions of my employment and/or the termination thereof, (ii) statements,
acts or omissions by the Company and/or other Company Released Parties,
(iii) express or implied agreements, whether oral or written, between me,
Michael P. Lavelle, and the Company and/or other Company Released Parties,
including, but not limited to, the Employment Agreement and any offers or term
sheets; (iv) any federal, state or local fair employment practices or civil
rights laws including, but not limited to, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Older Workers Benefit



--------------------------------------------------------------------------------

Protection Act, the Family and Medical Leave Act, the Worker Adjustment
Retraining and Notification Act, the Americans with Disabilities Act, the
Sarbanes-Oxley Act, the Employee Retirement Income Security Act of 1974, the
Wisconsin Fair Employment Law, each as may be amended, which, among other
things, prohibit discrimination on such bases as race, color, religion, creed,
national origin, ancestry, family and/or medical leave, sex/gender, sexual
harassment, sexual orientation, genetic information or testing, uniformed or
military service, retaliation, whistleblowing, protected activity, mental or
physical disability, age, or marital status, (v) common law, public policy,
breach of contract or tort, including, without limitation, Claims for emotional
distress, libel, slander or wrongful discharge, or (vi) wages, commissions,
bonuses, notice, notice pay, accrued vacation, paid time off or holiday pay,
employee benefits, expenses, equity awards, allowances and any other payments or
compensation of any kind whatsoever; provided, however, the foregoing will not
(A) prevent me from bringing any claim seeking enforcement of the Transition
Agreement or the Company General Release, (B) release any Claims that may not be
waived pursuant to applicable law, (C) prevent me from bringing any future
claims, if any, (D) release any rights that I, Michael P. Lavelle, may have to
indemnification under the Company’s organizational documents or under any
insurance policy, subject to the respective terms and limitations, providing
directors’ and officers’ coverage applicable to me, then existing, for any
lawsuit or claim relating to the period when I, Michael P. Lavelle, was an
employee of the Company or (E) release the Parties’ respective continuing rights
and/or obligations pursuant to Articles IV, Confidentiality; V, Non-Competition;
VI, Business Idea Rights; VII, Non-Solicitation of Employees; VIII, Employee
Disclosures and Acknowledgements; IX, Return of Records; X, Non-Disparagement
and XI, Miscellaneous of the Employment Agreement.

I, Michael P. Lavelle, represent that I have fully complied with my obligation
set forth in Article IX, Return of Records, of the Employment Agreement.

I, Michael P. Lavelle, represent that no charges, complaints or actions of any
kind have been filed by me or on my behalf against the Company or any Company
Released Party with any court, agency or other tribunal.

I, Michael P. Lavelle, expressly consent that each and all of the provisions of
this Executive General Release shall be given full force and effect with respect
to unknown or unsuspected claims, demands and causes of action, if any.

I, Michael P. Lavelle, further affirm that no statements, representations or
promises have been made to me to influence me to sign this Executive General
Release, except as stated in the Transition Agreement and in this Executive
General Release, and that I have signed this Executive General Release of my own
free will, relying entirely upon my own judgment, on behalf of myself and each
and every one of my dependents, heirs, executors, administrators, personal
and/or legal representatives and assigns.

I, Michael P. Lavelle, acknowledge that I may not sign this Agreement until on
or after the Separation Date.

I, Michael P. Lavelle, further affirm that I have read this Executive General
Release and have had up to twenty-one (21) days to consider its terms and
effects and to ask any questions that I may have of anyone (including legal
counsel of my own choosing), that I have consulted with my own counsel, Joyce
Ackerbaum Cox, of the firm of Baker Hostetler, and that I have signed this
Executive General Release knowingly, voluntarily and with full understanding of
its terms and effects.



--------------------------------------------------------------------------------

I, Michael P. Lavelle further acknowledge that I have been advised that I may
revoke this Executive General Release within seven (7) days of execution (the
“Revocation Period”). I also understand that this Executive General Release will
not become effective if I exercise my right to revoke my signature within the
Revocation Period by hand delivering or sending via overnight mail a written
notice of revocation to the Company as set forth in Section 11.1 of Employment
Agreement, as amended by the Transition Agreement. I also understand that if I
do not revoke this Executive General Release within the Revocation Period, this
Executive General Release shall become final and binding and I shall have no
further right of revocation.

I, Michael P. Lavelle, further affirm that no fact, evidence, event or
transaction currently unknown to me but which hereafter may become known to me
shall affect in any way or manner the final and unconditional nature of this
Executive General Release.

[Remainder of Page Blank]



--------------------------------------------------------------------------------

This Executive General Release will be governed by and construed in accordance
with the laws of the State of Wisconsin. If any provision in this Executive
General Release is held invalid or unenforceable for any reason, the remaining
provisions shall be construed as if the invalid or unenforceable provision had
not been included. A signature transmitted by facsimile or electronically in the
form of a PDF file is deemed to be an original.

Acknowledged and Agreed:

 

                                                                      

Michael P. Lavelle



--------------------------------------------------------------------------------

STATE OF                                     )

                                                         ):ss.:

COUNTY OF                                 )

On the      day of                         , 2013, before me personally appeared
Michael P. Lavelle, to me known and known to me to be the individual described
in, and who duly acknowledged to me that he executed the foregoing Executive
General Release.

 

                                                                     

Notary Public



--------------------------------------------------------------------------------

EXHIBIT B

COMPANY RELEASE

WHEREAS, Michael P. Lavelle (“Executive”), on the one hand, and School
Specialty, Inc. (the “Company”), on the other hand, entered into a Transition
and Separation Agreement and Mutual General Release, dated July 22, 2013 (the
“Transition Agreement”) in connection with Executive’s separation from
employment with the Company;

WHEREAS, as consideration for Executive performing certain of the obligations as
provided in the Transition Agreement and executing the Executive General Release
(capitalized words used, but not defined herein shall have the meanings assigned
to them in the Employment Agreement or Transition Agreement), the Company has
agreed to execute and comply fully with the terms and provisions of the
Transition Agreement; and

WHEREAS, the Transition Agreement provides that, upon Executive General Release
executed and delivered to the Company becoming effective and irrevocable, the
Company will execute and comply fully with the terms and conditions of the
Company General Release herein;

NOW, THEREFORE, in consideration of the Executive General Release executed by
Executive, upon the Executive General Release becoming effective when Executive
signs it and does not revoke it as provided in the Executive General Release,
the Company, agrees as follows:

The Company hereby voluntarily, knowingly, irrevocably and unconditionally
releases and forever discharges Executive, his heirs, executors, trustees, legal
representatives, agents, administrators and assigns (“Executive Released
Parties”), from any and all Claims, whether or not now known, suspected or
claimed, which the Company had, has, or may have, against any of the Executive
Released Parties from the beginning of time up to and including the date
Executive signs the Executive General Release which arise out of, relate to or
are based on (i) Executive’s employment by the Company and/or separation
therefrom; (ii) statements, acts or omissions by Executive and/or other
Executive Released Parties; (iii) express or implied agreements, whether oral or
written, between Executive and the Company and/or other Executive Released
Parties, including, but not limited to, the Employment Agreement and any offers
or term sheets; or (iv) common law, public policy, breach of contract or tort,
including, without limitation, Claims for emotional distress, libel, slander or
wrongful discharge; provided, however, the foregoing will not (A) prevent the
Company from bringing any claim seeking enforcement of the Transition Agreement
or the Executive General Release, (B) release any Claims that may not be waived
pursuant to applicable law, (C) prevent the Company from bringing any future
claims, if any, (D) release the Parties’ respective continuing rights and/or
obligations pursuant to Articles IV, Confidentiality; V, Non-Competition; VI,
Business Idea Rights; VII, Non-Solicitation of Employees; VIII, Employee
Disclosures and Acknowledgements; IX, Return of Records; X, Non-Disparagement
and XI, Miscellaneous of the Employment Agreement or (E) release Claims against
Executive arising out of acts of illegal conduct or fraud committed by Executive
in relation to the Company or any of its Affiliates or any Company Released
Party.



--------------------------------------------------------------------------------

The Company represents that no charges, complaints or actions of any kind have
been filed by it or on its behalf against Executive or any Executive Released
Party with any court, agency or other tribunal.

The Company expressly consents that each and all of the provisions of this
Company General Release shall be given full force and effect with respect to
unknown or unsuspected claims, demands and causes of action, if any.

The Company further affirms that no statements, representations or promises have
been made to influence it to sign this Company General Release, except as stated
in the Transition Agreement and in this Company General Release, and that the
Company has signed this Company General Release of its own free will, relying
entirely upon its own judgment.

The Company further affirms that no fact, evidence, event or transaction
currently unknown to it but which hereafter may become known to it shall affect
in any way or manner the final and unconditional nature of this Company General
Release.

This Company General Release will be governed by and construed in accordance
with the laws of the State of Wisconsin. If any provision in this Company
General Release is held invalid or unenforceable for any reason, the remaining
provisions shall be construed as if the invalid or unenforceable provision had
not been included. A signature transmitted by facsimile or electronically in the
form of a PDF file is deemed to be an original.

SCHOOL SPECIALTY, INC.

By:                                          
                                                        

Name/Title

Date:                                 



--------------------------------------------------------------------------------

STATE OF                                     )

                                                         ):ss.:

COUNTY OF                                 )

On the      day of                         , 2013, before me personally came
                         to me known, who, being by me duly sworn, did
acknowledge that he is the                          of SCHOOL SPECIALTY, INC.,
the organization described in the Company General Release, and that he signed
the foregoing Company General Release on its behalf; and that he was duly
authorized by that organization to sign the foregoing Company General Release on
its behalf.

 

                                                                      

Notary Public